                UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHERN DIVISION

 In the Matter of:

 BO MATTHEWS CENTER OF                            Case No. 21-81371-CRJ-R
 EXCELLENCE                                       Chapter 7


   RESPONSE TO PETITIONERS’ MOTION FOR CLARIFICATION OF
         AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362

       COMES NOW the Bo Matthews Center of Excellence (“BMCE”), and

 responds to Petitioners’ Motion for Clarification of Automatic Stay Pursuant to 11

 U.S.C. § 362:

       1.    Petitioner’s motion for clarification should be denied because this

 involuntary bankruptcy was filed for an improper purpose, without any legitimate

 basis, and is due to be dismissed for the reasons explained in BMCE’s pending

 Motion to Dismiss.     Dismissal of this involuntary bankruptcy would render

 Petitioners’ pending motions moot.

       2.    Petitioners’ motion for clarification grossly misinterprets the automatic

 stay provided under 11 U.S.C. § 362. To be clear, it is not BMCE’s position that the

 filing of an involuntary bankruptcy does not result in an automatic stay of claims

 against BCME. However, what Petitioners fail to grasp is that neither the filing of

 an involuntary bankruptcy, nor the resulting automatic stay, precludes BMCE or its



                                          1

Case 21-81371-CRJ7    Doc 23    Filed 08/25/21 Entered 08/25/21 16:18:10    Desc Main
                               Document      Page 1 of 5
 representatives from continuing to prosecute an unlawful detainer claim that was

 filed prior to the commencement of the bankruptcy.

       3.     In general, the mere filing of an involuntary bankruptcy does not

 preclude the alleged debtor from doing anything. This is made clear in the

 involuntary bankruptcy statute, which states: “Notwithstanding section 363 of this

 title, except to the extent that the court orders otherwise, and until an order for relief

 in the case, any business of the debtor may continue to operate, and the debtor may

 continue to use, acquire, or dispose of property as if an involuntary case concerning

 the debtor had not been commenced.” 11 U.S.C. § 303(f) (emphasis added). Here,

 the Court has not entered any order precluding BMCE or its representatives from

 doing anything (nor should the Court enter any such order in this improperly filed

 case). Accordingly, the statute makes clear BMCE may “continue to operate” and

 “may continue to use, acquire, or dispose of property” as if an involuntary case had

 not been commenced. Id.

       4.      It is absolutely true that the filing of an involuntary bankruptcy

 generally results in an automatic stay of claims “against the debtor that arose before

 the commencement of the case under this title.” 11 U.S.C. § 362(a)(1) (emphasis

 added). But, as is made clear in the statute itself, the automatic stay (whether from

 a voluntary bankruptcy or an involuntary one) only applies to claims “against the

 debtor.” Id. Conversely, it is well-established that the automatic stay does not apply


                                             2

Case 21-81371-CRJ7      Doc 23    Filed 08/25/21 Entered 08/25/21 16:18:10       Desc Main
                                 Document      Page 2 of 5
 to claims brought by or on behalf of the debtor prior to the commencement of the

 bankruptcy. Crosby v. Monroe Cnty., 394 F.3d 1328, 1331 (11th Cir. 2004) (“The

 automatic stay provision of the Bankruptcy Code, 11 U.S.C. § 362, does not extend

 to lawsuits initiated by the debtor.”); Thomas v. Blue Cross & Blue Shield Ass’n, 333

 F. App’x 414, 420 (11th Cir. 2009) (“Under the plain language of the statute,

 Jemsek’s counterclaims against Blue Cross are not ‘against the debtor,’ and thus

 were not subject to the automatic stay.”); and Bettis v. RoundPoint Mortg. Co., No.

 CV 19-0699-WS-N, 2019 WL 5598319, at *2 (S.D. Ala. Oct. 30, 2019) (“It is well

 settled that the automatic stay in bankruptcy does not operate to stay litigation

 initiated by a debtor.”).

       5.     Here, what Petitioners seek to stay is not a claim “against the debtor”;

 rather, Petitioners seek to stay an unlawful detainer claim brought by Bo Matthews

 against Petitioners to recover possession of non-residential property owned by the

 Bo Matthews Center of Excellence. As a matter of law, the automatic stay does not

 apply to that claim.

       6.     Petitioners also fail to recognize that there are exceptions to the

 automatic stay. In particular, 11 U.S.C. § 362(b) states: “The filing of a petition …

 does not operate as a stay … (10) … any act by a lessor to the debtor under a lease

 of nonresidential real property that has terminated by the expiration of the stated

 term of the lease before the commencement of or during a case under this title to


                                            3

Case 21-81371-CRJ7      Doc 23    Filed 08/25/21 Entered 08/25/21 16:18:10   Desc Main
                                 Document      Page 3 of 5
 obtain possession of such property ….” In the present case, Mr. Matthews filed a

 claim to recover possession of the non-residential property, on behalf of BMCE,

 based upon the expiration of Petitioners’ lease prior to the filing of their petition.

 (See Motion to Dismiss, Exhibit 10).           Petitioners’ filing of this involuntary

 bankruptcy did not result in a stay of that claim against Petitioners.

       7.     Ultimately, Petitioners’ motion cites no statute, caselaw, or other legal

 authority supporting their argument that Mr. Matthews or BMCE are stayed from

 pursuing any claim for relief against Petitioners. Petitioner’s motion should be

 denied, and this case should be dismissed.

       Respectfully submitted this 25th day of August, 2021.

                                  By: /s/ S. Dagnal Rowe, Sr.
                                         S. Dagnal Rowe, Sr.
                                         ASB-4298-E66S

                                  S. Dagnal Rowe, Sr.
                                  Richard J.R. Raleigh, Jr.
                                  Christopher L. Lockwood
                                  Counsel for The Bo Matthews Center of Excellence

                                  WILMER & LEE, P.A.
                                  100 Washington Street, Suite 100
                                  Huntsville, Alabama 35801
                                  (256) 533-0202 – Telephone
                                  (256) 533-0302 – Facsimile
                                  drowe@wilmerlee.com
                                  rraleigh@wilmerlee.com
                                  clockwood@wilmerlee.com




                                            4

Case 21-81371-CRJ7     Doc 23    Filed 08/25/21 Entered 08/25/21 16:18:10     Desc Main
                                Document      Page 4 of 5
                           CERTIFICATE OF SERVICE

       I hereby certify that on August 25, 2021, a copy of the foregoing was filed

 electronically. Notice of this filing will be sent by operation of the Court’s electronic

 filing system to all parties indicated on the electronic filing receipt. Parties may

 access this filing through the Court’s electronic filing system.


                                   /s/ S. Dagnal Rowe, Sr.
                                   OF COUNSEL




                                            5

Case 21-81371-CRJ7      Doc 23    Filed 08/25/21 Entered 08/25/21 16:18:10      Desc Main
                                 Document      Page 5 of 5
